Citation Nr: 1232360	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1967 to May 1969.  Among his awards are a Purple Heart and a Combat Infantry Badge.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decisions of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a notice of disagreement but later that same month withdrew his appeal and requested that the claim be reopened.  In January 2009, he requested to keep the appeal open.  The Board construes the January 2009 correspondence as a notice of disagreement to the November 2008 rating action.  See 38 C.F.R. § 20.204 (2011) (Withdrawal of a notice of disagreement does not preclude filing a new notice of disagreement as to any issue withdrawn).  After issuance of a statement of the case, the Veteran filed a timely substantive appeal and this matter is currently before the Board.  

In October 2011, the Board remanded the issue of a psychiatric disability for further development.  There has been substantial compliance with the remand.  

A non-substantive correction was made to the October 2011 Board Order that does not affect this issue, and a corrected Order is being issued (entitlement to an initial compensable rating for degenerative joint disease of the right great toe is dismissed).  Although it was mentioned as being denied in the July 2012 supplemental statement of the case, it is not on appeal as it was dismissed by the Board in October 2011.  

In July 2011, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been associated with the file.  In February 2010, the Veteran testified at a decision review officer (DRO) hearing by Videoconference.  A copy of that transcript is also in the file.  


FINDINGS OF FACT

1.  The Veteran participated in combat during service.  

2.  A preponderance of the evidence is against a finding that the Veteran currently has a psychiatric disability that had its onset in or is otherwise related to service.  



CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 2008 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  In the letter, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his claim.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment and personnel records have been associated with the claims file.  All identified and available medical records have been secured.  

The Veteran was scheduled for a VA examination in February 2012 and failed to report to the examination.  He was notified of the consequences of failing to report in that letter.  There was no returned mail or communication to VA as to why the Veteran failed to report to his examination; no good cause has been given for the absence of the Veteran.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and has not identified any prejudice in the conduct of the Board hearing.  The Board finds that the duties to notify and to assist have been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In Clemons v. Shinseki, 23 Vet. App. at 6, the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD was not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  The Board will consider all psychiatric disabilities in adjudicating this claim.  

In addition to the general requirements for service connection, service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011).  Under § 3.304, part (1) addresses a situation where PTSD is diagnosed during active duty service.  Id.  Part (2) covers a situation where the evidence shows a veteran served in combat.  Part (3) (amended on July 13, 2010, see 75 Fed. Reg. 39843) applies when a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  Parts (4) and (5) address prisoners of war (POWs) and allegations of in-service personal assault.  38 C.F.R. § 3.304(f).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2011).  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2011).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board finds service connection for a psychiatric disability is not warranted based on all of the evidence as there is no diagnosis for a current disability.  

In the Veteran's July 2008 claim form, he was asked if he was exposed to Agent Orange.  He replied yes and marked that his disability was "nervous condition."  The RO interpreted this as a claim for service connection for a psychiatric disability.  As mentioned above, he is a combat Veteran as shown through his awards of a Combat Infantry Badge and a Purple Heart on his DD 214.  

Service treatment and personnel records are negative for complaints of, treatment for or diagnoses of a psychiatric disability.  In September 2008 at a VA primary care examination, the Veteran denied depression, anxiety, and unusual stress.  In a November 2008 letter, the Veteran admitted he has never seen a doctor for a nervous condition.  He feared losing his job with the federal government.  He thought he would lose his clearance.  He had night sweats and could not camp.  

At the February 2010 DRO hearing, the Veteran said he had never gone to a shrink and never will.  (Transcript, p 36.)  He had not been diagnosed with a nervous condition.  (Transcript, p 37.)  He said he did not have rage issues.  Id.  He had nightmares at times.  (Transcript, pp 37-38.)  He did have flashbacks, particularly of an incident where twelve people were killed in a personnel carrier.  (Transcript, p 38.)  He did not get flashbacks all the time.  Id.  When it was explained to him he needed a diagnosis for his claim, he said he did not care.  (Transcript, p 38.)  

The Board finds the Veteran is competent to report his symptoms and what is within the realm of his own personal knowledge under Barr, 21 Vet. App. 303 and 38 C.F.R. § 3.159(a)(2).  However, identifying a diagnosis and/or etiology of a psychiatric disability requires medical expertise and he is not competent to make that determination.  Id.  The Veteran is a reliable source for information, and the Board finds the Veteran was in combat.  The Veteran has admitted he has not been diagnosed with a nervous condition or psychiatric disability; he expressed some unwillingness to be evaluated in this regard.  His testimony and statements are candid and are assigned great weight.  See Caluza, 7 Vet. App. at 511.  

As explained, the Veteran failed to report for a scheduled VA examination and the consequences are that claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  

The evidence does not show the existence of a current diagnosis of a psychiatric disability.  As explained, this is necessary for the claim.  Degmetich, 104 F. 3d 1328; Brammer, 3 Vet. App. at 225.  While the Veteran has stated he experiences flashbacks and nightmares, this is not enough to confirm the existence of a psychiatric disability, which needs clinical expertise.  38 C.F.R. § 3.159(a)(2).  As a present disability is a missing essential element of the claim, the Board finds service connection cannot be granted.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.303, 3.304.  The benefit of the doubt rule is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for a psychiatric disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


